Citation Nr: 0027755	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a postoperative 
rotator cuff tear of the left (minor) shoulder, claimed as a 
left shoulder disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
folliculitis barbae, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
postoperative excision of benign lesion, left check.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1993 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), wherein, inter 
alia, increased disability ratings were denied for a left 
shoulder disability and for hypertension.  

The case also came before the Board from a June 1994 rating 
decision wherein, inter alia, service connection for 
folliculitis barbae and residuals of an excision of a benign 
lesion of the left cheek was denied.  During the pendency of 
the appeal, service connection for the foregoing disabilities 
was established by means of a January 1995 rating action.  
The veteran appeals the evaluations assigned for these 
disabilities.  

In November 1997, the Board remanded the case for further 
development to include VA examination.  After additional 
development by the RO, the case is returned to the Board for 
further appellate consideration.

The issues of entitlement to an increased disability rating 
for folliculitis barbae and entitlement to a compensable 
evaluation for residuals of an excision of a benign lesion of 
the left check are the subject of the REMAND section of this 
decision, set forth below.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased disability rating for a 
left shoulder disability and hypertension has been developed.

2.  The veteran's left shoulder disability is manifested by 
pain and functional impairment in the ability to perform such 
tasks as combing his hair, reaching items on a high shelf, 
and raising his arms above his head.

3.  His left shoulder disability is also manifested by 
limitation of motion as follows:  limitation of flexion to 
130 degrees with additional limitation to 120 degrees due to 
pain; limitation of extension to 80 degrees with further 
limitation to 75 degrees due to fatigability; limitation of 
adduction to 8 degrees with additional limitation to 5 
degrees due to pain; limitation of abduction to 165 degrees 
with additional limitation to 160 degrees due to lack of 
endurance; limitation of internal rotation to 60 degrees with 
further limitation due to weakness at 55 degrees; and 
limitation of external rotation to 75 degrees with further 
limitation due to pain at 70 degrees.  

4.  Ankylosis of left scapulohumeral articulation, fibrous 
union of the left humerus, nonunion of the left humerus, and 
loss of the head of the left humerus are not shown.

5.  With respect to his claim for an increased disability 
rating for hypertension, the pertinent schedular rating 
criteria for diseases of the arteries and veins were amended, 
effective January 12, 1998.
 
6.  The schedular criteria effective prior to January 12, 
1998, are more favorable to the veteran.  

7.  The evidence does not show that the veteran's current 
diastolic pressure is predominantly 110 or more.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
postoperative rotator cuff tear of the left (minor) shoulder, 
currently evaluated as 20 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 
5202 (1999).

2.  The criteria for an increased disability rating for 
hypertension, currently rated as 10 percent disabling, are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings for his left shoulder disability and his hypertension 
are "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); that is, he has presented claims that 
are plausible.  He has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).
 
A.  Left Shoulder Disability

Service connection for a left shoulder disability was 
established by means of a March 1989 Board decision as the 
evidence showed that the veteran injured his left shoulder 
during service and that this injury resulted in post service 
rotator cuff surgery.  By means of an April 1989 rating 
decision, a 10 percent disability evaluation was established 
from September 28, 1985, the date of claim.  A temporary 
total evaluation was assigned effective March 8, 1988 as the 
veteran underwent surgical repair of his left rotator cuff 
tear.  Thereafter, a 20 percent disability evaluation was 
assigned effective June 1, 1988. 

By means of a June 1993 rating action, an increased 
disability evaluation was denied.  The veteran appeals this 
rating action and contends that his left shoulder disability 
is more severe than currently evaluated and that an increased 
disability rating is warranted. 

Evaluations for disabilities of the shoulder and arm are 
found in Diagnostic Codes 5200 to 5203 of the Schedule.  
38 C.F.R. § 4.71a (1999).  The veteran's left shoulder 
disability is currently evaluated under Diagnostic Code 5201.  
Under these criteria, the 20 percent disability rating 
currently assigned contemplates either limitation of motion 
of the arm at shoulder level, or limitation of motion of the 
minor arm midway between side and shoulder level.  A 30 
percent disability rating is appropriate for limitation of 
motion of the arm to 25 degrees from the side. 

Under Diagnostic Code 5200, a 20 percent disability rating is 
appropriate for ankylosis of scapulohumeral articulation 
(minor) in a favorable position with abduction to 60 degrees 
and ability to reach mouth and head.  A 30 percent disability 
rating under these criteria is appropriate for ankylosis of 
scapulohumeral articulation (minor) at an intermediate 
position between favorable and unfavorable.  A 40 percent 
disability evaluation is warranted for ankylosis of 
scapulohumeral articulation at an unfavorable angle with 
abduction limited to 25 degrees.

Under Diagnostic Code 5202, recurrent dislocation of the 
humerus at the scapulohumeral joint or malunion of the 
humerus in the minor extremity warrants a 20 percent 
disability evaluation.  A 40 percent disability evaluation is 
appropriate for fibrous union of the humerus; a 50 percent 
disability evaluation is appropriate for nonunion of the 
humerus (false flail joint); and a 70 percent disability 
evaluation is appropriate for loss of the head of the humerus 
(flail shoulder).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

VA treatment records from December 1991 to June 1993 show 
that the veteran was treated primarily for a chronic rotator 
cuff tear of the right shoulder.  

In March 1994, the veteran was afforded a VA joints 
examination.   External rotation of the left shoulder was 
measured from 0 to 75 degrees with internal rotation from 0 
to 75 degrees.  Forward elevation was measured from 0 to 170 
degrees and shoulder abduction was measured from 0 to 170 
degrees.  A March 1994 VA x-ray report shows that the bony 
structures of both shoulders were within normal limits with 
no signs of fractures or dislocations.  There were no signs 
of calcifications or demonstrable abnormality of the soft 
tissues.  

VA treatment records from June 1994 to March 2000 show 
complaints of bilateral shoulder pain and arthritis.  A 
November 1995 outpatient treatment record indicates that he 
complained of difficulty lifting and decreased range of 
motion.  He indicated that salsalate therapy and medication 
help reduce the pain.  A March 1996 treatment record 
indicates that his rotator cuff injury was stable.  

This VA medical evidence shows that the veteran had 
limitation of motion in his left shoulder.  In February 1998 
his range of motion was recorded to 90 degrees of abduction; 
80 degrees of forward flexion; 45 degrees external and 
internal rotation to 10 degrees.  A March 2000 VA treatment 
records shows flexion from 0 to 110 degrees and abduction 
from 0 to 100 degrees with tenderness of the anterior aspect 
of his shoulders.  The veteran continued to work as a 
janitorial supervisor.  

In April 2000, the veteran was afforded a VA examination.  
The examination report indicates that the veteran complained 
of bilateral shoulder pain with the left being greater than 
the right.  He is right hand dominant.  He indicated that 
while surgery improved his symptoms, he has had persistent 
pain.  This pain is present with any attempted overhead 
activities or heavy lifting.  He stated that the pain has 
awoken him at night.  

The April 2000 examination report includes range of motion 
findings.  Normal range of motion is given as follows:  

1)  flexion, 0 to 180 degrees; 
2)  extension, 0 to 90 degrees; 
3)  adduction, 0 to 10 degrees; 
4)  abduction, 0 to 180 degrees; 
5)  internal rotation, 0 to 90 
degrees; and 
6)  external rotation, 0 to 90 
degrees.

Examination of his left shoulder showed limitation of flexion 
to 130 degrees with additional limitation to 120 degrees due 
to pain.  Extension of the left shoulder was measured to 80 
degrees with further limitation to 75 degrees due to 
fatigability.  Adduction was limited to 8 degrees with 
additional limitation to 5 degrees due to pain.  Abduction 
was limited to 165 with limitation due to endurance at 160 
degrees.   Internal rotation was limited to 60 degrees with 
further limitation due to weakness at 55 degrees.  External 
rotation was limited to 75 degrees with further limitation 
due to pain at 70 degrees.  

He had a positive impingement sign bilaterally and a positive 
Hoffmann's sign.  He demonstrated AC joint tenderness.  There 
was mild rotator cuff atrophy in the scapula bilaterally with 
no scapular dismotility.  His strength was recorded as 5-/5.   
The examiner noted that the functional impairment of the 
veteran's left shoulder disability included limited overhead 
type activities, such as combing his hair, raising his arms 
above his head, and reaching for things on high shelves.  A 
radiographic report indicates cystic changes of the head of 
the humerus and degenerative changes of the left AC joint.   

The evidence, as set forth above, does not show that the 
veteran has limitation of motion to 25 degrees from his side.  
On the contrary, his flexion is limited to 120 by pain, and 
his abduction is limited to 160 degrees due to lack of 
endurance.  Accordingly, an increased disability rating under 
Diagnostic Code 5201 is not warranted.  

Similarly, the evidence does not show that the veteran has 
ankylosis of scapulohumeral articulation with limitation of 
abduction between 25 degrees and 60 degrees.  On the 
contrary, his abduction is limited to 160 by lack of 
endurance.   Accordingly, an increased disability rating 
under Diagnostic Code 5200 is not appropriate.  

Similarly, the evidence does not show, nor does the veteran 
contend that he has fibrous union of his left humerus; 
nonunion of his left humerus; or loss of the head of his left 
humerus.  Accordingly, an increased disability rating under 
Diagnostic Code 5202 is not warranted. 

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  The 
additional functional impairment attributed to the veteran's 
left shoulder disability has been expressed in terms of 
additional limitation of motion by the VA physician that 
examined him in April 2000.  The Board has considered these 
findings in rating his left shoulder disability.  While the 
veteran's functional impairment limits him in his ability to 
do such things as comb his hair, raise his arms above his 
head, and reach for things above his head, he continued to be 
employed as a janitorial supervisor.  Based on the evidence, 
the Board must find that any functional impairment resulting 
from the veteran's left shoulder disability is sufficiently 
compensated by the 20 percent rating currently in effect.
 
The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1999).  

In the present case, the evidence does not support an 
additional compensable disability rating for the veteran's 
residual left shoulder surgical scar.  The medical evidence 
does not show that the veteran's residual scar is poor 
nourished, manifested by repeated ulceration, or tender and 
painful on objective demonstration.  On the contrary, the 
March 1994 VA examination report indicates that the veteran's 
left shoulder rotator cuff surgical scars were well-healed.  
Similarly, an April 2000 VA examination report indicates that 
the veteran had an 8 cm scar on his left shoulder.  The scar 
was non-adherent and non-tender.  The examiner noted that the 
scar on his left shoulder was not disfiguring and was well-
healed.  The examiner also opined that he scar did not add 
any additional limitation to the functional ability of the 
veteran's left shoulder disability.  Accordingly, the Board 
finds that an additional compensable disability evaluation 
for the veteran's residual left shoulder surgical scar is not 
warranted.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a left shoulder 
disability, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 7803, 7804 (1999).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

B.  Hypertension

Service connection for hypertension was established by means 
of a January 1986 rating action as service medical records 
indicate that the veteran developed hypertension while on 
active duty.  A 10 percent disability rating was assigned 
effective September 28, 1985, the day the veteran filed his 
claim for service connection.  By means of a June 1993 rating 
action, an increased rating for this disability was denied.  
The veteran appeals this rating action and claims that his 
hypertension is more severe than currently evaluated and that 
an increased disability rating is warranted. 

Hypertension is evaluated under Diagnostic Code 7101.  
38 C.F.R. § 4.104 (1999).  Under these criteria, the 10 
percent disability rating currently in effect contemplates 
diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more; or a minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent disability evaluation is warranted 
for diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  Hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 

During the pendency of this appeal, the schedular criteria 
for evaluating diseases of the arteries and veins were 
modified.  Prior to January 12, 1998, a 10 percent disability 
rating contemplates diastolic pressure predominantly 100 or 
more.  A 20 percent disability evaluation was appropriate for 
diastolic pressure predominantly 110 or more with definite 
symptoms.  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
The Board notes that it may be necessary to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable to the veteran, unless it 
is clear from a facial comparison of both versions that one 
version is more favorable.  Id.    

The Board finds that the diagnostic criteria effective prior 
to January 12, 1998, are more favorable to the veteran.  Both 
versions allow for an increased rating if the veterans 
diastolic pressure is predominantly 110 or more; however, the 
current criteria require that the findings be confirmed by 
readings taken two or more times on at least three different 
days.  The old version merely requires only diastolic 
pressure predominantly 110 or more with definite symptoms.  
38 C.F.R. § 4.104 (1997).  As the old version does not 
require a specific number of readings, the Board finds that 
the rating criteria in effect prior to January 12, 1998, are 
more favorable to the veteran and it is not necessary to 
apply the post-amendment rating criteria to the present case.  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to the criteria in effect prior to 
January 12, 1998, to determine whether an increased 
disability rating is warranted.

To reiterate, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  Francisco.  The medical evidence contains 
numerous diastolic blood pressure readings.  This evidence 
does not show that his diastolic pressure is predominately 
110 or more as contemplated by an increased disability 
rating.  Accordingly, his claim for an increased rating 
fails, under either the new or the old criteria.

A March 1994 VA examination report indicates that the veteran 
had a blood pressure reading of 138/80.  Heart auscultation 
showed a normal sinus rhythm with no skipping and no murmur.  
He was taking medication for his hypertension.

An April 1995 VA outpatient treatment record shows that the 
veteran had a blood pressure reading of 154/99.  He had not 
taken his blood pressure medication on the day of the 
examination.  He was encouraged to be compliant with his 
prescribed medication.  

An October 1995 VA outpatient treatment record shows a blood 
pressure reading of 193/109.  The record indicates that the 
veteran was seeking a refill on his prescription as he had 
run out of medication 3 or 4 days prior to the date of this 
appointment. 

A March 1996 VA outpatient treatment record shows a blood 
pressure reading of 173/94.  The veteran reported that he was 
feeling "fine," and that he had no problems since his prior 
visit.  He was compliant with his low salt diet.  

A July 1996 VA outpatient treatment record shows a blood 
pressure reading of 147/95.  The veteran again reported that 
he was feeling "fine."  

A September 3, 1996, VA outpatient treatment record indicates 
that the veteran had a blood pressure reading of 174/103.  A 
subsequent September 24, 1995, treatment record shows that 
his blood pressure was recorded as 162/102 on the right and 
154/98 on the left.  He was compliant with his medication.  

An October 9, 1996 VA outpatient treatment record shows a 
blood pressure reading of 132/90 on the right and 128/96 on 
the left.  A subsequent October 30, 1996, outpatient 
treatment record indicates a blood pressure reading of 
128/90.  

A November 1996 VA medical certificate shows a blood pressure 
reading of 186/108.

An April 1997 VA outpatient treatment record shows a blood 
pressure reading of 150/106.

A July 1997 VA outpatient treatment record indicates that the 
veteran sought to refill his hypertension medication.  The 
veteran reported that his blood pressure was elevated at his 
dentist office the previous day with findings of 170/112 and 
150/110.  He stated that he checked his blood pressure at a 
drugstore with findings of 180/90.  He indicated that after 
taking his blood pressure medication in the morning, he 
experienced a "pulling feeling" in his flank extending 
across his lower abdomen.  This feeling lasted approximately 
10 minutes and was relieved with resting.  He reported 
shortness of breath and palpitations which he described as 
his heart racing.    

An August 1997 VA outpatient treatment record shows blood 
pressure readings of 139/73 and 137/72.  

A November 1997 VA medical certificate shows that the veteran 
had blood pressure readings of 141/68.  

An April 1998 VA medical certificate shows a blood pressure 
reading of 133/80.   

In November 1998, his blood pressure was recorded as 126/80 
and 130/65.   

In December 1998, his blood pressure was recorded as 109/76.  

In January 1999, his blood pressure was recorded as 118/72 
and 109/76.  His hypertension was controlled with medication.  

In February 2000, his blood pressure was recorded as 139/80.  

Pursuant to the Board's November 1997 Remand, the veteran was 
afforded a VA hypertension examination in March 2000.  The 
examiner reviewed the claims file, service records, and 1997 
Remand.  The veteran's weight was stable.  He described left 
substernal chest aching and heaviness which occurred 3 to 4 
times per month, especially when under stress or exertion.  
This discomfort may last for 5 minutes at a time without 
associated nausea, vomiting, diaphoresis, or radiation.  He 
complained of dyspnea on exertion approximately twice daily.  
This exertion is relieved with Atrovent.  He denied nocturnal 
disturbance due to his shortness of breath and he could walk 
unlimited amounts of time if he walked slowly and paced 
himself.  He was generally well-developed and well-nourished.  
He was 5'9" in height and weighed 195 pounds.  His blood 
pressure was recorded as 130/85; 130/80; 128/82; and 130/84.  
His pulse rate was 90.  His heart rate and rhythm were normal 
without murmur.  A diagnosis of hypertension, mild, well 
controlled without complications is indicated.  No heart 
condition was found.  

As the evidence does not show that the veteran currently has 
diastolic pressure of predominately 110 or more, the criteria 
for an increased disability rating for hypertension is not 
met.  The Board notes that in July 1997, the veteran reported 
that his blood pressure was elevated at his dentist office 
the previous day with findings of 170/112 and 150/110.  
Assuming that these readings are accurate, the clinical VA 
medical evidence does not show that the veteran's diastolic 
pressure was predominately 110 or more.  On the contrary, 
these reported readings are the only readings or 110 or more 
recorded from March 1994 to March 2000.  In brief, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for hypertension as the diagnostic 
criteria for an increased rating for this disability clearly 
are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.104, Diagnostic Code 7101 
(1997).

The RO declined referral of the veteran's claim seeking an 
increased rating for his hypertension on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b) (1999) when it last 
adjudicated the case by supplemental statement of the case in 
May 2000.  The Board agrees as it does not appear from a 
review of the medical evidence that referral for 
consideration of an extraschedular rating for one or both of 
these disabilities is indicated.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the veteran's hypertension warrants entitlement 
to increased compensation for the levels presently assigned 
under the schedular criteria and hence, it does not appear 
that he has an "exceptional or unusual" disability.  It is 
not shown by the evidence that the appellant has required 
hospitalization in the recent or remote past for this 
disability.  With respect to employment, it is not claimed or 
shown by the evidence of record that the veteran experienced 
any employment handicap in the years after service due to his 
service connected hypertension.  Hence, in the absence of any 
evidence which reflects that his hypertension is exceptional 
or unusual such that the regular schedular criteria are 
inadequate to rate the disability, and in light of the record 
which does not show employment handicap due to this 
disability in the post service period, marked interference 
with employment is not shown by a longitudinal review of the 
record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for hypertension 
is not in order.  


ORDER

An increased disability rating for a postoperative rotator 
cuff tear of the left (minor) shoulder, currently evaluated 
as 20 percent disabling, is denied.  An increased disability 
rating for hypertension, currently evaluated as 10 percent 
disabling, is denied.


REMAND

As a preliminary matter, the veteran's claims for increased 
disability rating for his folliculitis barbae and 
postoperative excision of a benign lesion, left check, are 
well grounded based on his complaints and medical records on 
file.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  
Where, as in this case, the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial level of disability awarded, the claim continues to 
be well grounded as long as the rating schedule provides for 
a higher rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.103(a) (1999), which requires that VA accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

When assessing the adequacy of an examination report, if a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the Board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  
The Board notes that, pursuant to the Board's November 1997 
Remand, photographs of the veteran's left check scar and 
folliculitis barbae were taken during a March 2000 VA 
examination.  However, the quality of the photographs is poor 
at best.  They have poor resolution and are not in focus, 
and, therefore, do not adequately present the veteran's 
physical condition.  Therefore, the Board must return the 
report with its accompanying photographs as inadequate for 
rating purposes.  The Board is of the opinion that a new 
examination would be probative.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment since April 2000 
for his folliculitis barbae and left 
cheek benign lesion excision.

2.  Following receipt of any and all such 
names and addresses, and, if appropriate, 
duly executed authorization for the 
release of private medical records, the 
RO should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded him for folliculitis 
barbae and left cheek benign lesion 
excision.

3.  Thereafter, the RO should accord the 
veteran comprehensive VA examinations by 
the appropriate VA physicians, in order 
to ascertain the severity of his 
folliculitis barbae and left cheek benign 
lesion excision.
Prior to the scheduling of the 
examination, the RO should apprise the 
veteran of the consequences of a failure 
to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655.  

The examination should include, but is 
not limited to, a discussion of whether 
either skin disability is manifested by 
scarring or similar symptomatology that 
is disfiguring, not well-healed, 
ulcerating, tender, or results in 
impairment or limitation of function of 
the body part affected.   

Similarly, the examination report should 
indicate whether the veteran's 
folliculitis barbae result in the 
following: exfoliation, exudation, or 
itching, involving an exposed surface or 
extensive area; constant exudation or 
itching, extensive lesions, or marked 
disfigurement; or ulceration or extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or exceptional 
repugnancy.   

In conjunction with the examination, all 
tests indicated should be conducted.  The 
examination should also include color 
photographs of the veteran's folliculitis 
barbae and left check scar.  These 
photographs should have adequate 
resolution and focus to rate the 
veteran's disabilities.  All findings, 
and the reasons and bases therefor, are 
to be set forth on the examination 
reports in a clear, logical and legible 
manner.  The RO is to ensure that the 
veteran's claims folder is made available 
to the examiners prior to their 
examinations for their review and 
referral. 

4. Upon completion of the above, the RO 
should review the issues on appeal, 
taking into consideration the entire 
evidentiary record to include additional 
information received while this case is 
in REMAND status.  The RO should review 
the claims folder and ensure that all of 
the development action has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report(s).  The Court has held that, if 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

5.  If the decision remains adverse to 
the veteran, in whole or in part, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND section is to obtain additional 
medical evidence and to ensure compliance with due process 
considerations, with regard to the veteran's claims for 
increased ratings.  No inferences are to be drawn therefrom.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for it's 
assistance in this matter.  This claim should be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals



 



